NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT



TYREE JENKINS,                       )
                                     )
             Appellant,              )
                                     )
v.                                   )         Case No. 2D16-1551
                                     )
STATE OF FLORIDA,                    )
                                     )
             Appellee.               )
                                     )

Opinion filed September 12, 2018.

Appeal from the Circuit Court for
Pasco County; Susan G. Barthle,
Judge.

Howard L. Dimmig, II, Public
Defender, and Terrence E. Kehoe,
Special Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and ATKINSON, JJ., Concur.